JUDGMENT

                                   Court of Appeals
                              First District of Texas

                                    NO. 01-14-00766-CV

                                KEITH PORTER, Appellant

                                             V.

                               PATRICIA PORTER, Appellee

               Appeal from the 308th District Court of Harris County, Texas.
                             (Tr. Ct. Cause No. 2013-47027).

         This is an appeal from the final judgment signed by the trial court on August 12,
2014.     After being notified that this appeal was subject to dismissal for want of
prosecution, appellant, Keith Porter, did not timely respond.              It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

         The Court orders that costs be taxed against appellant.

         The Court orders that this decision be certified below for observance.

Judgment rendered October 29, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and
Lloyd.